Title: To Thomas Jefferson from George Rapp, 7 January 1806
From: Rapp, George
To: Jefferson, Thomas


                        
                            Thomas Jefferson, Esquire
                            
                            President of the United States of
                                    America
                            
                        
                        The Memorial of George Rapp & Society of Harmony in Butler County Respectfully sheweth: First the
                            Reason of their Emigration to America; Second, their Concerns in that place where they live presently, and Third, their
                            purpose of purchassing a Quantity of Land of the United States.
                        Your Memoralists are natives of the Electorate of Wurtemberg in Germany, and have been there incorporated
                            to the Lutheran Religion after the Law of the Country yonder; having become acquainted through the Grace of God &
                            Enlightening of the holy Spirit with the decline of the Christianism since Eighteen Years, so they was going the Way of
                            Piety, after the Sense of Jesus, and formed a proper Community, the Number of which now amount to about Two thousand men;
                            having been persecuted & punished in many manner for sake of the Truth which they perceived and confessed, they
                            was necessitated to look for a place, where is liberty of Conscience, & where they may exercise unprevented the
                            Religion of the Spirit of Jesus. Your Memoralists understanding by the History of the United States, America would be such
                            a place the whole Society was unanimously resolved to send their Leader George Rapp accompanied with some brethern before
                            them, to inquire about the Coantry; after whose Notice are already in Phila. & Baltimore arrived about fourteen
                            hundred men, which body of People consists of Tradesmen, Farmers and chiefly cultevators of the Vine, which last
                            occupation they contemplate as their primary Object, and wilst they Know to plant and prepair Hemp & Flax having
                            good Weavers among them; so they are intented to erect too a Linen Manufactory. Whereas the Culture of Vine requires a
                            peculiar climate & Soil, Your Memoralist George Rapp has Eighteen Month ago been travelling in the Western part of
                            this Country, on the North side of the River Ohio, in quest of a suitable Situation for this body of People &
                            their purposes, where he had found a piece of Land thirty Miles north of the Ohio, & about Eighty miles west of
                            Pittsburg, which Land he understood is the property of the United States, and which he had flattern Reasons to believe
                            will answer to the objects in view of his fellow Country men, however when he was travelling back to Philadelphia to
                            expect the ships with his Friends, an other bought the best Section out of said Land which he had choosen—and if they
                            were gone further back into the Woods; they would have put themselves in a Distance of 60-80 Miles from all settlements
                            about, which they would not venture out of Warning and Counsel of many experinced Men; thereof they bought four thousand
                            five hundred Acres of Land in Butler County in a Distance of 26. Miles of Pittsburgh, for two Dollars a half per Acre.
                        The Society engreases dayly, and after the Letters Your Memoralists have got lately from Germany, they expect
                            as much men more as are here already. The Land where they live presently is too small, too brocken & to cold for
                            to raise Vine. Your Memoralists can not whether hit to their aim in Cultivating Vineyards nor extend themselves, On
                            Account of this Your Memoralists Respectfully solicits from the Government to grant them a Quantity of about Thirty
                            thousand Acres of Land (more or less, as the Government will deem it) in the western Country, where Your Memoralists will
                            choose a suitable piece of Land for their purposes, if the Government will grant.
                        Your Memoralists beg to represent, that when they was selling their Houses and Properties in Germany, they
                            got Scarce half the Value of it; that they had large Expences of Travel by Land & Sea; having a good deal
                            unwealthy People among them for which they paid Fright, that they bought their Lands above mentioned by Cash, that they
                            spended much Mony by regulating of their Housholds after the greatest Exigence, that they bought Cattles for two thousand
                            Dollars, & that they had a whole Year to buy Victuals for about Nine hundred Men, in that manner their Estate has
                            been diminished they can not pay directly the Land for which they supplicate they therefore Respectfully Solicit from the
                            Government
                        To allow them a Terms of four, Eight and twelf Years. After three or four Years Your Memoralists will be able
                            to pay thereon about, twelf or fifteen thousand Dollars. The whole Society does bind themselves as long as there shall be
                            any property among them. Your Memoralists hope that the Government will deem it good Policey, and be desposed to encourage
                            an Emigration so valuable, as they flatters themselves, this will prove to this Country.
                        Finally, Your Memoralist deem it incumbent on him further to represent, that he left a good Deal Members of
                            his Society in Germany, desiring support of the Society, to be brought too to America, but finding it impossible to
                            undertake too unwealthy a Charge, most of them being indigent Circumstances, he found it necessary to decline such
                            Overture, but he deem it his duty to represent the Case to the Government, and if it should sie Cause to engage the Needed
                            but Honest and industrious People on their Arival in this Country, That Your Memoralist with all those associated with him
                            are willing to be bound to the United States for any advance it may juge right to make them.
                        All of which is Respectfully Submitt’d.
                        
                            Georg Rapp
                            
                            
                                and 152 other signatures
                            
                        
                        
                            To his Exellency
                                
                            Thomas Jefferson, Esquire
                                
                            President of the United States of America.
                                
                            Your Supplicants, which are lately joined to the Society of Harmony in Butler County have not been
                                present when the Memorial of George Rapp and his Associates was made & delivered; Whereas they Solicit from
                                the Government & agree with all the Memorial of George Rapp and his Associates contains.
                        
                        
                            David Gloss
                            
                            
                                and 48 other signatures
                            
                        
                    